EXHIBIT 10.1

NOTE EXCHANGE AGREEMENT

THIS NOTE EXCHANGE AGREEMENT (this “Agreement”), dated December 31, 2008, by and
among Glowpoint, Inc., a Delaware corporation (the “Company”), and the holder of
the Company’s Senior Secured Convertible Promissory Notes whose signature
appears on the signature page attached hereto (the “Holder”).

Preliminary Statement

WHEREAS, the Holder currently holds Senior Secured Convertible Promissory Notes
issued by the Company with an aggregate principal value of approximately $4.2
million, which are convertible into shares of the Company’s common stock, par
value $0.0001 per share (“Common Stock”), at a conversion price of $0.50 per
share;

WHEREAS, the Holder will retain approximately $1 million of its Senior Secured
Convertible Promissory Notes and exchange approximately $3.3 million of the
Senior Secured Convertible Promissory Notes (the “Notes”) pursuant to this
Agreement;

WHEREAS, in consideration for the issuance of warrants to acquire a number of
shares of Common Stock equal to the product of (i) the result of (x) 1.875 times
the outstanding principal balance plus any accrued but unpaid interest under
$1.5 million of the Notes divided by (y) 0.75, times (ii) 0.2, substantially in
the form of the Series A-3 warrants issued in connection with the Series A
Convertible Preferred Stock Purchase Agreement, dated November 25, 2008 (the
“Series A Stock Purchase Agreement”);

WHEREAS, in consideration for the additional issuance of warrants (together with
the warrants issued pursuant to the immediately preceding recital, the
“Amendment Warrants”) to acquire a number of shares of Common Stock equal to the
product of (i) the result of (x) 1.875 times the remaining outstanding principal
balance (i.e., approximately $1.7 million of principal) plus any accrued but
unpaid interest under the Notes divided by (y) 0.75, times (ii) 0.5,
substantially in the form of the Series A-3 warrants issued in connection with
the Series A Stock Purchase Agreement;

WHEREAS, in consideration for the Company agreeing to exchange and consolidate,
at the election of any holder that is exchanging Notes, all warrants previously
issued to such holder into a single warrant per warrantholder in substantially
the form of Series A-3 warrant issued in connection with the Series A Stock
Purchase Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to cancel and retire the Notes and forfeit any and all rights
thereunder in exchange for shares of newly-created Series A Convertible
Preferred Stock, par value $0.0001 per share, stated value $7,500 per share (the
“Series A Preferred Stock”).  The Series A Preferred Stock and the shares of
Common Stock issuable upon conversion of the Series A Preferred Stock are
sometimes collectively referred to herein as the “Securities”.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereby agree as follows:

1.

Securities Exchange.

(a)

Upon the following terms and subject to the conditions contained herein, the
Holder agrees to deliver to the Company the Notes in exchange for the Series A
Preferred Stock.  In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the delivered Notes shall be exchanged into that number of validly issued, fully
paid and non-assessable shares of Series A Preferred Stock as is determined by
dividing (x) the principal amount of such Notes together with all accrued and
unpaid interest through and including the Closing Date (as defined below) by (y)
$4,000.











--------------------------------------------------------------------------------

(b)

The closing under this Agreement (the “Closing”) shall take place at the offices
of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York,
NY 10036 upon the satisfaction of each of the conditions set forth in Sections 4
and 5 hereof (the “Closing Date”).

(c)

At the Closing, the Holder shall deliver to the Company for cancellation the
Notes, or an indemnification undertaking with respect to such Notes in the event
of the loss, theft or destruction of such Notes.  At the Closing, the Company
shall issue to the Holder the Series A Preferred Stock, each in the amounts set
forth on Exhibit A attached hereto.  

2.

Representations, Warranties and Covenants of the Holder.  The Holder hereby
makes the following representations and warranties to the Company, and covenants
for the benefit of the Company:

(a)

The Holder is duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.  

(b)

This Agreement has been duly authorized, validly executed and delivered by the
Holder and is a valid and binding agreement and obligation of Holder enforceable
against it in accordance with its terms, subject to limitations on enforcement
by general principles of equity and by bankruptcy or other laws affecting the
enforcement of creditors’ rights generally, and Holder has full power and
authority to execute and deliver the Agreement and the other agreements and
documents contemplated hereby and to perform its obligations hereunder and
thereunder.

(c)

Holder understands that the Securities are being offered and sold to it in
reliance on specific provisions of Federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Holder set forth
herein for purposes of qualifying for exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws.

(d)

Holder is an “accredited investor” as defined under Rule 501 of Regulation D
promulgated under the Securities Act.

(e)

Holder is and will be acquiring the Securities for Holder’s own account, for
investment purposes, and not with a view to any resale or distribution in whole
or in part, in violation of the Securities Act or any applicable securities
laws; provided, however, that by making the representations herein, Holder does
not agree to hold the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
Federal and state securities laws applicable to such disposition.

(f)

The offer and sale of the Securities is intended to be exempt from registration
under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2) thereof.
 Holder understands that the Securities purchased hereunder are “restricted
securities,” as that term is defined in the Securities Act and the rules
thereunder, have not been registered under the Securities Act, and that none of
the Securities can be sold or transferred unless they are first registered under
the Securities Act and such state and other securities laws as may be applicable
or the Company receives an opinion of counsel reasonably acceptable to the
Company that an exemption from registration under the Securities Act is
available (and then the Securities may be sold or transferred only in compliance
with such exemption and all applicable state and other securities laws).

(g)

Holder has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with any of the
transactions contemplated by this Agreement.

(h)

Holder acknowledges that the Securities were not offered to Holder by means of
any form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which Holder was invited by any of the foregoing
means of communications.  Holder, in making the decision to purchase the





--------------------------------------------------------------------------------

Securities, has relied upon independent investigation made by it and the
representations, warranties and agreements set forth in this Agreement and the
other transaction documents and has not relied on any information or
representations made by third parties.

(i)

Holder owns and holds, beneficially and of record, the entire right, title, and
interest in and to the Notes (including, without limitation, accrued and unpaid
interest thereon) set forth opposite Holder’s name on Exhibit A, free and clear
of all rights and Encumbrances (as defined below).   Holder has full power and
authority to transfer and dispose of the Notes (including, without limitation,
accrued and unpaid interest thereon) set forth opposite Holder’s name on Exhibit
A, free and clear of any right or Encumbrance other than restrictions under the
Securities Act and applicable state securities laws.  Other than the
transactions contemplated by this Agreement, there is no outstanding vote, plan,
pending proposal, or other right of any person to acquire all or any of the
Notes set forth opposite Holder’s name on Exhibit A.  “Encumbrances” shall mean
any security or other property interest or right, claim, lien, pledge, option,
charge, security interest, contingent or conditional sale, or other title claim
or retention agreement, interest or other right or claim of third parties,
whether perfected or not perfected, voluntarily incurred or arising by operation
of law, and including any agreement (other than this Agreement) to grant or
submit to any of the foregoing in the future.

3.

Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to Holder, and covenants for the benefit of Holder, as
follows:

(a)

The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.

(b)

The Securities have been duly authorized by all necessary corporate action and,
when paid for or issued in accordance with the terms hereof, the Securities
shall be validly issued and outstanding, fully paid and nonassessable, free and
clear of all liens, encumbrances and rights of refusal of any kind.

(c)

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

(d)

The execution and delivery of the Agreement and the consummation of the
transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) for any such
conflicts, breaches, or defaults or any liens, charges, or encumbrances which
would not have a Material Adverse Effect.





--------------------------------------------------------------------------------

(e)

The delivery and issuance of the Securities in accordance with the terms of and
in reliance on the accuracy of Holder’s representations and warranties set forth
in this Agreement will be exempt from the registration requirements of the
Securities Act.

(f)

No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement or the offer,
sale or issuance of the Securities or the consummation of any other transaction
contemplated by this Agreement.

(g)

The Company has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and delivery of the
Securities hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities, or similar securities to, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Securities under the registration
provisions of the Securities Act and applicable state securities laws.  Neither
the Company nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of any of the Securities.

(h)

Except for amounts paid or payable to Burnham Hill Partners, the Company
represents that it has not paid, and shall not pay, any commissions or other
remuneration, directly or indirectly, to Holder or to any third party for the
solicitation of the exchange of the Notes pursuant to this Agreement.

(i)

The Company covenants and agrees that promptly following the Closing Date, all
Notes that are exchanged for Series A Preferred Stock pursuant to the terms set
forth herein will be cancelled and retired by the Company.

(j)

There is no action, suit, claim, investigation or proceeding pending or, to the
knowledge of the Company, threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant thereto.  There is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company or any subsidiary, or any of their
respective properties or assets which, if adversely determined, is reasonably
likely to result in a Material Adverse Effect.

(k)

The authorized capital stock of the Company and the shares thereof issued and
outstanding as of November 20, 2008 are set forth on Schedule 3(k) attached
hereto.  All of the outstanding shares of the Company’s Common Stock and any
other outstanding security of the Company have been duly and validly authorized,
and are fully paid and non-assessable.  The Series C Convertible Preferred Stock
is the only Preferred Stock currently issued and outstanding.  Except as set
forth in this Agreement or on Schedule 3(k) attached hereto, as of the Closing
Date, no shares of Common Stock are entitled to preemptive rights and there are
no registration rights or outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company.  The Company is not a party to, and its executive officers have no
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company.  The Company has furnished or made available
to the Holder true and correct copies of the Company’s certificate of
incorporation as in effect on the date hereof, and the Company’s bylaws as in
effect on the date hereof.

(l)

Prior to registration of the shares of Common Stock underlying the Series A
Preferred Stock under the Securities Act, all such certificates shall bear the
restrictive legend specified in Section 6 of this Agreement.  Subject to any
applicable state and federal securities laws, the Company warrants that the
Securities shall be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement.  If Holder provides the Company
with an opinion of counsel, in form, substance and scope reasonably acceptable
to the Company, to the effect that a public sale, assignment or transfer of the
Securities may be made without registration under the Securities Act or the
Holder provides the Company with reasonable assurances that the Securities can
be sold pursuant to Rule 144 without any restriction as to the number of
securities acquired as of a particular date that can then be immediately sold,
the Company shall permit the transfer and promptly instruct its





--------------------------------------------------------------------------------

transfer agent to issue one or more certificates in such name and in such
denominations as specified by the Holder and without any restrictive legend.
 The Company acknowledges that a breach by it of its obligations under this
Section 3(l) will cause irreparable harm to the Holder by vitiating the intent
and purpose of the transaction contemplated hereby.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 3(l) will be inadequate and agrees, in the event of a breach or the
Holder’s reasonable perception of a threatened breach by the Company of the
provisions of this Section 3(l), that the Holder shall be entitled, in addition
to all other available remedies, to an order and/or injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.

4.

Conditions Precedent to the Obligation of the Company to Issue the Series A
Preferred Stock.  The obligation hereunder of the Company to issue and deliver
the Series A Preferred Stock to Holder is subject to the satisfaction or waiver,
at or before the Closing Date, of each of the conditions set forth below.  These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

(a)

Holder shall have executed and delivered this Agreement.

(b)

Holder shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by Holder at or prior to the Closing Date.

(c)

Each of the representations and warranties of Holder in this Agreement shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of such date.

5.

Conditions Precedent to the Obligation of the Holder to Accept the Series A
Preferred Stock. The obligation hereunder of Holder to accept the Series A
Preferred Stock is subject to the satisfaction or waiver, at or before the
Closing Date, of each of the conditions set forth below.  These conditions are
for Holder’s sole benefit and may be waived by Holder at any time in its sole
discretion.

(a)

The Company shall have executed and delivered this Agreement.

(b)

The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

(c)

Each of the representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.

(d)

No statute, regulation, executive order, decree, ruling or injunction shall have
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement at or prior to the Closing Date.

(e)

As of the Closing Date, no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, shall be pending against or
affecting the Company, or any of its properties, which questions the validity of
the Agreement or the transactions contemplated thereby or any action





--------------------------------------------------------------------------------

taken or to be taken pursuant thereto.  As of the Closing Date, no action, suit,
claim or proceeding before or by any court or governmental agency or body,
domestic or foreign, shall be pending against or affecting the Company, or any
of its properties, which, if adversely determined, is reasonably likely to
result in a Material Adverse Effect.

(f)

No Material Adverse Effect shall have occurred at or before the Closing Date.

(g)

The Company shall have delivered on the Closing Date to the Holder a secretary’s
certificate, dated as of the Closing Date, as to (i) the resolutions of the
board of directors of the Company authorizing the transactions contemplated by
this Agreement, (ii) the Company’s certificate of incorporation, (iii) the
Company’s bylaws, each as in effect at the Closing, and (iv) the authority and
incumbency of the officers of the Company executing this Agreement.

(h)

The certificates representing the shares of Series A Preferred Stock shall have
been duly executed and delivered to the Holder.

6.

Legend.  Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):  

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR GLOWPOINT, INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”  

The Company agrees to reissue certificates representing any of the Securities,
without the legend set forth above if at such time, prior to making any transfer
of any such Securities, such holder thereof shall give written notice to the
Company describing the manner and terms of such transfer and removal as the
Company may reasonably request, and provided the conditions set forth in this
paragraph shall have been met.  Such proposed transfer will not be effected
until: (a) the Company has either (i) received an opinion of counsel that the
registration of the Securities is not required in connection with such proposed
transfer; or (ii) filed a registration statement under the Securities Act
covering such proposed disposition has been filed by the Company with the
Securities and Exchange Commission, which registration statement has become
effective under the Securities Act; and (b) the Company has received an opinion
of counsel that either: (i) the registration or qualification under the
securities or “blue sky” laws of any state is not required in connection with
such proposed disposition, or (ii) compliance with applicable state securities
or “blue sky” laws has been effected.  The Company will use reasonable efforts
to respond to any such notice from Holder within five (5) business days.  In the
case of any proposed transfer under this Section 6, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, in connection therewith, to
qualify to do business in any state where it is not then qualified or to take
any action that would subject it to tax or to the general service of process in
any state where it is not then subject.  The restrictions on transfer contained
in this Section 6 shall be in addition to, and not by way of limitation of, any
other restrictions on transfer contained in any other section of this Agreement.

7.

Fees and Expenses.  Each party shall pay the fees and expenses of its advisors,
counsel, accountants and other experts, if any, and all other expenses, incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement, provided, however, that the Company shall pay
reasonable attorneys’ fees and expenses (exclusive of disbursements and
out-of-pocket expenses) incurred by the Holder in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
transaction documents.





--------------------------------------------------------------------------------

8.

Indemnification.

(a)

The Company hereby agrees to indemnify and hold harmless Holder and its
officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all losses, claims, damages, liabilities and
reasonable expenses (collectively “Claims”) incurred by each such person in
connection with defending or investigating any such Claims, whether or not
resulting in any liability to such person, to which any such indemnified party
may become subject, insofar as such Claims arise out of or are based upon any
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement.

(b)

Holder hereby agrees to indemnify and hold harmless the Company and its
officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all Claims incurred by each such person in connection
with defending or investigating any such Claims, whether or not resulting in any
liability to such person, to which any such indemnified party may become
subject, insofar as such Claims arise out of or are based upon any breach of any
representation, warranty, covenant or agreement made by Holder in this
Agreement.

9.

Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without giving
effect conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  Each of the parties consents to the
exclusive jurisdiction of the Federal courts whose districts encompass any part
of the County of New York located in the City of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.  Each
party waives its right to a trial by jury.  Each party to this Agreement
irrevocably consents to the service of process in any such proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth herein.  Nothing herein shall affect the
right of any party to serve process in any other manner permitted by law.

10.

Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 10),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.

(a)

if to the Company:

Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attention: Chief Executive Officer
Tel. No.: (312) 235-3888 x2053
Fax No.:  (973) 391-1904

and

General Counsel
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Tel. No.: (312) 235-3888 x 2087
Fax No.: (973) 556-1272

with a copy to:

Gibbons P.C.
One Gateway Center






--------------------------------------------------------------------------------

Newark, New Jersey 07102
Attn: Frank Cannone, Esq.
Tel. No.: (973) 596-4500
Fax No.:  (973) 596-0545

(b)

if to the Holder:

At the address of Holder set forth on Exhibit A to this Agreement;



with a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Christopher S. Auguste

Tel. No.: (212) 715-9100

Fax No.: (212) 715-8000




All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.




11.

Confidentiality. Holder acknowledges and agrees that the existence of this
Agreement and the information contained herein and in the Exhibits hereto
(collectively, “Confidential Information”) is of a confidential nature and shall
not, without the prior written consent of the Company, be disclosed by Holder to
any person or entity, other than Holder’s personal financial and legal advisors
for the sole purpose of evaluating an investment in the Company, and that it
shall not, without the prior written consent of the Company, directly or
indirectly, make any statements, public announcements or release to trade
publications or the press with respect to the subject matter of this Agreement.
 Notwithstanding the foregoing, Holder may use or disclose Confidential to the
extent Holder is legally compelled to disclose such Confidential Information,
provided, however, that prior to any such compelled disclosure, Holder shall
give the Company reasonable advance notice of any such disclosure and shall
cooperate with the Company in protecting against any such disclosure and/or
obtaining a protective order narrowing the scope of such disclosure and/or use
of the Confidential Information.  Holder further acknowledges and agrees that
the information contained herein and in the other documents relating to this
transaction may be regarded as material non-public information under United
States federal securities laws, and that United States federal securities laws
prohibit any person who has received material non-public information relating to
the Company from purchasing or selling securities of the Company, or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of the Company.  Accordingly, until such time as any such non-public information
has been adequately disseminated to the public, Holder shall not purchase or
sell any securities of the Company, or communicate such information to any other
person.  The Company shall also file with the Securities and Exchange Commission
a Current Report on Form 8-K (the “Form 8-K”) describing the material terms of
the transactions contemplated hereby as soon as practicable following the
Closing Date, but in no event more than two (2) Trading Days following the
Closing Date, which Form 8-K shall be subject to prior review and comment by the
Holder.  "Trading Day" means any day during which The New York Stock Exchange
shall be open for business.

12.

Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by all of the parties hereto.

13.

Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.




 

 

GLOWPOINT, INC.




 

 

 

By: 

 

 

 

Joseph Laezza
President

 

 

 

 

 

HOLDER:

 

 

 

 

By: 

 

 

 

 









